UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1343


JAMES JONES, JR.,

                Plaintiff - Appellant,

          v.

G.E. GAS TURBINES LLC, Greenville,

                Defendant - Appellee,

          and

G.E. ENERGY,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:11-cv-02693-HMH)


Submitted:   June 20, 2013                  Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Jones, Jr., Appellant Pro Se.    Charles Edgar McDonald,
III, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Jones, Jr., appeals the district court’s order

accepting     the   recommendation   of    the   magistrate   judge   and

granting summary judgment in favor of G.E. Gas Turbines LLC on

Jones’ discrimination and retaliation claims under Title VII of

the Civil Rights Act of 1964, as amended 42 U.S.C. §§ 2000e to

2000e-17 (2006 & Supp. IV 2010), and 42 U.S.C. § 1981 (2006).

We have thoroughly reviewed the record and find no reversible

error.   Accordingly, we affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                AFFIRMED




                                     2